Citation Nr: 1708935	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-06 655A	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for status post right leg fracture with soft tissue and ligamentous injuries.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondard to the Veteran's service-connected right leg disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1988.  He is the recipient of the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for PTSD and a right leg disability and entitlement to a TDIU are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's lumbar spine disability is etiologically due to his service-connected right leg disability. 


CONCLUSION OF LAW

Lumbar spine degenerative disc disease and degenerative joint disease was incurred or aggravated by service-connected right leg disability. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a lumbar spine degenerative disc disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

II. Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service treatment records reveal two incidents of lumbar spine strain, in September 1980 and January 1981, but are otherwise silent for a disability of the lumbar spine.  

Post-service treatment notes and VA examination reports reflect that the Veteran has a current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine.  In addition, the Veteran has a disability of the right leg that has been present since an in-service crush injury and service-connected since November 1988.  A March 1989 VA examiner noted that the Veteran had an antalgic gait as a result of the right leg disability, and an antalgic gait was also found by the November 2010 VA examiner and documented in VA treatment notes. 

Multiple VA and private opinions have been received.  As an initial matter, the Board notes that a January 2011 VA examiner addressed the issue of service connection on a direct basis; therefore, that opinion is not pertinent to this decision. The November 2010 VA examiner opined that the lumbar spine disability was less likely as not caused by or a result of the service-connected right leg disability because there is no medical consensus that an extremity disorder causes degenerative joint disease in the spine.  The examiner noted that the Veteran has had the right lower extremity disability since service and the back problem did not start until decades later, but did not explain the importance of these findings.  Further, the examiner did not address all aspects of the Veteran's lumbar spine disability, including the degenerative disc disease. 

In contrast, an October 2015 private examiner reviewed the claims file and opined that the Veteran's lumbar spine degenerative disc disease is at least as likely as not a result of the Veteran's service-connected right leg disability.  The rationale for the opinion was that the right leg disability had an antalgic gait since 1989 and contributed to the onset of the degenerative disc disease of the lumbar spine.  The private examiner explained in detail the effects of altered body mechanics on the spine.  However, the examiner did not fully address the questions of causation and aggravation, and limited the opinion to degenerative disc disease without addressing the Veteran's lumbar spine degenerative joint disease.  

As a result of these contradictory and incomplete opinions, the Board requested a specialist opinion, which was received in September 2016.  The specialist opined that the Veteran's lumbar spine disability is less likely as not permanently aggravated beyond natural progression by the Veteran's service-connected right leg disability.  The examiner indicated that there is no clear evidence that an injury to one joint would have any significant impact on another or opposite joint or limb without major muscle or nerve damage causing partial or complete paralysis or a leg length discrepancy causing a Trendelenburg gait.  However, the specialist did not discuss or even note the Veteran's history of an antalgic gait dating back to 1989.  

Finally, another private opinion was received in November 2016.  In this opinion, the physician noted that there is significant medical literature detailing how a gait disturbance has an effect on the development of degenerative disorders in the surrounding joints, including degenerative disc disease and degenerative joint disease of the lumbar spine.  The physician indicated that a review of the relevant literature reflected that it is probable that an antalgic gait over an extended period of time could accelerate the aging process and cause back symptoms. Therefore, she concluded that, given the Veteran's right leg disability and long-standing antalgic gait, it is at least as likely as not secondary to his service-connected right leg disability.

As the November 2011 VA examiner did not consider the biomechanical impact of the service-connected right knee disability on the Veteran's functionality and his lumbar spine and the September 2016 specialist opinion did not fully address the Veteran's history of an antalgic gait, the Board affords the October 2015 VA and November 2016 opinions at least as much weight as the November 2010 and September 2016 opinions.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert at 53.  Consequently, the Board concludes that the Veteran's lumbar spine disability is at least as likely as not a result of his service-connected right knee disability, and the claim of entitlement to service connection for degenerative disc disease and degenerative joint disease is granted. 


ORDER

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.


REMAND

With regard to the Veteran's increased rating claims, the Board determines that a remand is necessary so that additional VA examinations may be scheduled to assess the current nature and severity of the Veteran's PTSD and right leg disabilities.  The most recent VA examinations were performed in November 2010 for the right leg and March 2011 for the PTSD.  As over five years has passed since these examinations, the Board finds the results too remote for determining the appropriate ratings for these disabilities for the entire appeal period. 

As for the TDIU claim, the outcome of that claim is in part dependent on the outcomes of the rating claims on appeal.  Therefore, the TDIU claim is inextricably intertwined with the issues of entitlement to increased ratings for PTSD and a right leg disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).
Therefore, the claim for TDIU is remanded along with the PTSD and right leg rating claims.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  In addition to an assessment of the current severity of the disability, the examiner should discuss the impact the Veteran's service-connected PTSD has on his employability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.  

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his right leg disability.  In addition to an assessment of the current severity of the disability, the examiner should discuss the impact the disability on the Veteran's employability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

4.  Undertake any other development it determines to be warranted.  If the evidence reflects that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, but the Veteran's combined disability rating does not meet the schedular criteria for a TDIU, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration of the issue of entitlement to TDIU. 

5.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


